Citation Nr: 0740140	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for a right arm injury.

4.  Entitlement to service connection for residuals of 
injuries to both shoulders.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  In March 2005, the Board issued a decision 
which denied the issues listed above.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a memorandum 
decision of March 2007, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran has presented 
additional service medical records pertaining to medical 
treatment provided to him following an auto accident in 
service in December 1969.  The veteran's attorney has 
specifically stated that the veteran does not wish to waive 
his right to have such evidence considered by the RO, and 
instead desires that the case be remanded back to the RO for 
readjudication.  Accordingly, the Board will remand the case 
for those actions.  38 C.F.R. § 20.1304.

The Board also finds that a medical opinion would be useful 
in assessing the claims.  The veteran's service medical 
records demonstrate that he was in an auto accident in 
December 1969.  The injuries initially noted included only a 
fracture of the mandible and pain in the left elbow.  A 
subsequent post-service medical record from a service medical 
facility dated in August 1970 reflects that he veteran 
complained of knee pain and stated that he also had a 
"little bit of back pain."  A post service record from a 
chiropractor dated in August 1972 indicates that the veteran 
had pinched nerves in the fifth, sixth, and seventh vertebrae 
which were disabling his right arm.  He also reportedly had a 
painful and weak back due to sacroiliac slip and scoliosis.   
Also of record are various relatively recent medical 
treatment records dated from 1997 and later, and examination 
reports such as a VA examination dated in January 2000 
reflecting diagnoses such as degenerative joint disease of 
the spine and tendonitis of the right shoulder.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is medical evidence 
showing a current disability, objective evidence of an auto 
accident in service, documentation of some type of back 
symptom very shortly after service, and statements from the 
veteran indicating continuity of symptomatology between 
service and the current problems.  In light of these factors, 
the Board concludes that an examination is required to 
determine the likelihood that the current problems are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any orthopedic 
disabilities which the veteran may 
currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 
accident in service.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



